Name: 86/63/EEC: Commission Decision of 12 February 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Panama
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural activity;  America;  animal product;  agricultural policy;  trade
 Date Published: 1986-03-15

 Avis juridique important|31986D006386/63/EEC: Commission Decision of 12 February 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Panama Official Journal L 072 , 15/03/1986 P. 0036 - 0038 Finnish special edition: Chapter 3 Volume 20 P. 0153 Swedish special edition: Chapter 3 Volume 20 P. 0153 *****COMMISSION DECISION of 12 February 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Panama (86/63/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas following a Community veterinary mission it appears that the animal health situation in Panama is excellent, stable and completely controlled by well-structured and organized veterinary services, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Panama have confirmed that Panama has for at least 12 months been free from rinderpest and foot-and-mouth disease, and that no vaccinations have been carried out against those diseases during that time; Whereas the responsible veterinary authorities of Panama have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours at the latest, of the confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against any of them; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from Panama of fresh meat of domestic animals of the bovine species and domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. 2. Member States shall not authorize the importation of categories of fresh meat from Panama other than those mentioned in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 December 1985. Article 4 This Decision is addressed to the Member States. Done at Brussels, 12 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine species and of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Panama Ministry: Department: References: (Optional) I. Identification of meat: Meat of: (Animal species) Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approval slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approval cutting plant(s): III. Destination of meat: The meat will be sent from: (place of loading) to: (country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from animals which have remained in the territory of Panama for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on Seal (signature of official veterinarian) (1) Fresh meat means all parts of domestic animals of the bovine species and of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For aircraft the flight number should be given and for ships the name.